Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 8/12/2019.  Claims 1-20 are pending.  Claim 1 (a machine), 10 (a method), and 19 (a non-transitory CRM) are independent.

Response to Arguments
Applicant’s arguments, see pages 19-20, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-20 under Thornton in view of Comodo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thornton et al., US 2006/0015716, in view of Cignetti et al., US 2017/0171191.
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
On pages 14-19 Applicant presents several remarks with respect to the § 101 mental process abstract idea. 
As to the “hardware processor” discussion on page 15 of the remarks. MPEP 2106.05(f) states: “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more 
On page 17 of the remarks, discussing the mental processes class of abstract ideas, Applicant highlights limitations that are not practical to be performed in the human mind.  However, claim 1 for example, sets forth a plurality of steps comprising receiving and storing information and making determinations.  Humans can receive information and write down information while making decisions thereon. See MPEP 2106.04(a)(2)(III), discussing mental processes using pen and paper.  As noted in 2106.04(a)(2)(III), “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”  The collection of steps in claim 1 being performed in order to judge the state of a certificate. 
Thornton et al., US 2006/0015716, describes these actions as a manual process, to be performed by a human, see ¶¶ 76, 77, and 134, and heavily weights the mental process determination as it confirms the claimed steps are performable in the human mind.
In summary, Applicant’s remarks with respect to the prior art are persuasive but the remarks related to the abstract idea analysis are not persuasive, see below for further detail.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. Independent claims 1, 10, and 19 are directed to retrieving information regarding certificates and creating relations between said information.  Thornton et al., US 2006/0015716, describes these actions as a manual process, to be performed by a human, see ¶¶ 76, 77, and 134.  Thus, the collection of steps in independent claims 1, 10, and 19 may be performed by a human, using pen and paper to draw correlations between certificate information. 
This judicial exception is not integrated into a practical application because the elements beyond the mental process of correlating data, i.e. using software, storing and receiving the data, do not add a meaningful limitation to the abstract idea mental process because it merely invokes computers as a tool to perform an existing process, MPEP 2106.05(f)(2). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of storing and retrieving information are well-understood, routine, and conventional computer functions, MPEP 2106.05(d).
	As to claims 2-4, 8-9, 11-13, 17, 18, and 20, these claims are directed to the same abstract idea as discussed above with respect to claims 1, 10, and 19 and do not 
As to claims 5, 6, 14, 15, sending and receiving emails is a human activity performable by a person with the aid of a computer.  Furthermore, coordinating to perform a task is an abstract idea method of organizing human activity.  See Thornton ¶ 77 regarding the need for administrators to coordinate.  As such, claims 5, 6, 14, and 15 merely add an abstract idea of organizing human activity and do not integrate the abstract idea or amount to significantly more than the judicial exception for the reasons discussed above. 
As to claims 7, and 16, the process of renewing certificates is stated to be a manual process, Thornton ¶ 76.  Thus, the act of renewing certificates is an abstract idea method organizing human activity.  As such, claims 7 and 16 merely add an abstract idea of organizing human activity and do not integrate the abstract idea or amount to significantly more than the judicial exception for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al., US 2006/0015716 (filed 2004-08), in view of Cignetti et al., US 2017/0171191 (filed 2015-12).  
As to claims 1, 10, and 19 Thornton discloses a software machine/method/CRM comprising:
a computational instance including persistent storage, wherein the computational instance is dedicated to a managed network; and (“The available management activities shown include managing certificates, managing servers, managing groups, managing users, and system configuration.” Thornton ¶ 146)
one or more hardware processors configured to: (“An exemplary certificate management computer system is packaged in a rack-mountable form-factor and includes a Pentium 4 processor operating at 1.7 GHz or higher” Thornton ¶ 143)
remotely access a certificate authority using access credentials thereof; (“the CA may attempt to validate the CSR as coming from a known party, for example through the use of a password or other confidential information from the customer.” Thornton ¶ 69. See also Thornton ¶¶ 105, 158 and Figure 23)
while remotely accessing the certificate authority, execute a discovery pattern for the certificate authority, wherein the discovery pattern contains instructions for obtaining one or more digital certificates from the certificate authority; (“sends the CSR to a selected certificate authority 96 for signing.” Thornton ¶ 113 request a new certificate, described in Thornton Figure 9. “After a period of time, usually at least several hours but typically not more than a few days, the CA issues the signed certificate. The issuing typically takes the form of sending the issued certificate to the administrator in an e-mail 
as a result of execution of the discovery pattern, obtain, from the certificate authority, a representation of a digital certificate acquired by the managed network from the certificate authority; (“After a period of time, usually at least several hours but typically not more than a few days, the CA issues the signed certificate. The issuing typically takes the form of sending the issued certificate to the administrator in an e-mail message, although other transference methods might be used equally well.” Thornton ¶ 115)
store, (“certificate database” Thornton ¶ 84) in a first set of mappings in the persistent storage, a first new mapping between the certificate authority and the digital certificate; (“a database is maintained containing records relating to inventoried certificates. Each record identifies a certificate and a server to which the certificate resides or is installed. … Notation may also be made in certificate records for an issuing certificate authority. … Expired certificates may also be tracked in a database, if desired.” ¶ 81. See also Thornton ¶¶ 148-149, 176 and Figures 16, 40, 42, and 47)
receive, (“A certificate inventorying system may additionally include a certificate discovery tool for locating certificates in a chosen network. The discovery tool may receive as input a network address range” Thornton ¶ 85) from a computing device disposed with the managed network, an indication that the digital certificate is installed on the computing device; (“At each address iterated through, steps 1212 through 1222 
in response to receiving the indication, store, in a second set of mappings in the persistent storage, a second new mapping between the digital certificate and the computing device; (“The items of interest may be any information related to the received certificate, but might be a certificate identifier, an expiration date, in one example. The parsed information may then be recorded to an entry in the scan database, as in step 1222, optionally with other related information such as the current network address, server type, or other information” Thornton ¶ 87)
determine that the digital certificate is expired or within a threshold amount of time from expiration; and (“A certificate database may be maintained to provide information regarding the state of certificates in a network at given times. This may be used, in one example, by an administrator to identify certificates due to expire, or certificates that have expired.” Thornton ¶ 84. See also Thornton ¶ 113)
in response to determining that the digital certificate is expired or within the threshold amount of time from expiration, store, in a third set of mappings in the persistent storage, a third new mapping between the digital certificate and a … status indicator. (The status being a state of the certificate as expired: “A certificate database may be maintained to provide information regarding the state of certificates in a network at given times. This may be used, in one example, by an administrator to identify certificates due to expire, or certificates that have expired.” Thornton ¶ 84, See also Thornton ¶ 113. Also, a status being an alert to indicate certificates needing renewal: “FIG. 33 depicts a view of the alerts log, …. If, for example, renewal of a Attempts to notify administrators may also appear in the alerts log.” Thornton ¶ 168.  “Finding certificates in need of renewal, a notification may be sent to an administrator, which for example might be by e-mail or by a display upon login at an administrator interface. The administrator may then select certificates to be renewed, upon which a process of certificate renewal may be initiated as described below.” Thornton ¶ 109)

Thornton does not disclose: 
Determine that the digital certificate satisfies a condition defined by a policy table;
Satisfies the condition and …a critical status indicator.
	(Applicant’s specification ¶¶ 144-145 describe that the “critical status” is a determination that the certificate requires renewal.)

Cignetti discloses:
Determine that the digital certificate satisfies a condition defined by a policy table; (“A customer can also provide different deployment schedules and policies for different certificates and/or different resources, among other such options. …. A customer can also provide instructions for various types of resources or policies that indicate whether notifications are to be sent, how many or how often, etc. A customer can potentially also indicate whether renewed certificates should be held by the resources or the certificate manager before being deployed.” Cignetti ¶ 27. “The data store can include several separate data tables, databases or other data storage mechanisms and media for 
Satisfies the condition (“a determination can be made as to whether the certificate is about to expire 412, or whether there are additional notification periods remaining. If there are additional notification periods remaining, the process can continue and additional notifications can be sent according to the schedule or determined times, where the frequency of the notifications can increase as the time until the expiration of the certificate decreases. If no instruction is received and the certificate reaches its expiration time, or is about to reach its expiration time, the certificate manager in this example can automatically deploy 410 the new certificate to the appropriate resources” Cignetti ¶ 31.  See also the deployment/notification policies of Cignetti ¶ 27 and ¶ 30) and …a critical status indicator. (determinations that the certificate requires renewal in addition to a policy: “FIG. 4 illustrates an example process 400 for notifying the customer of a renewed and held certificate that can be utilized in accordance with various embodiments. In this example, the customer is notified 402 that a new certificate is ready to be deployed, as mentioned in the process of FIG. 3. After a notification is sent, the certificate manager can monitor or otherwise determine whether a response is received with respect to the certificate. If a next time threshold or value is reached 404 with respect to the expiration of the certificate, another notification can be sent 406 to the customer.” Cignetti ¶ 30. See also Cignetti Fig. 4 and ¶ 29 discussing determination of expiration in addition to policies).




As to claims 2, 11, and 20 Thornton in view of Cignetti discloses the machine/method/CRM of claims 1, 10, and 19 and further discloses: 
as a further result of execution of the discovery pattern, (“Following detection of expiring/expired certificates, a loop is started in step 92, which ends when there are no more expiring/expired certificates that remain unprocessed.” Thornton ¶ 113, a plurality of certificates received. See Thornton Fig. 9) obtain, from the certificate authority, a representation of a second digital certificate (Thornton ¶ 113, a plurality of certificates received. See Thornton Fig. 9) acquired by the managed network from the certificate authority; (“sends the CSR to a selected certificate authority 96 for signing.” Thornton ¶ 113 request a new certificate, described in Thornton Figure 9. “After a period of time, usually at least several hours but typically not more than a few days, the CA issues the signed certificate. The issuing typically takes the form of sending the issued certificate 
store,  in the first set of mappings, (“certificate database” Thornton ¶ 84) a fourth new mapping between the certificate authority and the second digital certificate; (“a database is maintained containing records relating to inventoried certificates. Each record identifies a certificate and a server to which the certificate resides or is installed. … Notation may also be made in certificate records for an issuing certificate authority. … Expired certificates may also be tracked in a database, if desired.” ¶ 81. See also Thornton ¶¶ 148-149, 176 and Figures 16, 40, 42, and 47)
receive, (“A certificate inventorying system may additionally include a certificate discovery tool for locating certificates in a chosen network. The discovery tool may receive as input a network address range” Thornton ¶ 85. Multiple certificates) from a second computing device disposed with the managed network, a second indication that the second digital certificate is installed on the second computing device; (“At each address iterated through, steps 1212 through 1222 are executed in a subroutine. … the subroutine parses a received certificate for items of interest, as in step 1220.” Thornton ¶ 87. From multiple devices)
in response to receiving the second indication, store, in the second set of mappings, a fifth new mapping between the second digital certificate and the second computing device; (“The items of interest may be any information related to the received certificate, but might be a certificate identifier, an expiration date, in one example. The parsed information may then be recorded to an entry in the scan database, as in step the current network address, server type, or other information” Thornton ¶ 87)
determine that the second digital certificate is not expired nor within the threshold amount of time from expiration; and (“A certificate database may be maintained to provide information regarding the state of certificates in a network at given times. This may be used, in one example, by an administrator to identify certificates due to expire, or certificates that have expired.” Thornton ¶ 84)
in response to determining that the second digital certificate is not expired nor within the threshold amount of time from expiration, store, in the third set of mappings, a sixth new mapping between the second digital certificate and a non-critical (non-critical being Information about the lifetime off a certificate indicating it is not yet expired, “A component such as a certificate manager can store information about the lifetime or expiration of the certificate, and at some point can determine 306 that the certificate will expire within a first determined period of time. … The certificate manager can then deploy 316, or cause to be deployed, the certificate to the corresponding resource(s). Information stored by the certificate manager for the certificate and customer can be updated as appropriate.” Cignetti ¶ 29.) status indicator. ( “A certificate database may be maintained to provide information regarding the state of certificates in a network at given times. This may be used, in one example, by an administrator to identify certificates due to expire, or certificates that have expired.” Thornton ¶ 84. “FIG. 15 is representative of a home page providing a number of links to other screens of various functions available through the exemplary certificate manager. … Also displayed on the home page may be statistics concerning the number of certificates and servers being 

As to claims 3, 12 Thornton in view of Cignetti discloses the machine/method/CRM of claims 1, 10, and 19 and further discloses: 
receive, (“A certificate inventorying system may additionally include a certificate discovery tool for locating certificates in a chosen network. The discovery tool may receive as input a network address range” Thornton ¶ 85. Multiple certifocates) from a second computing device disposed with the managed network, a second indication that the digital certificate is installed on the second computing device; and (“At each address iterated through, steps 1212 through 1222 are executed in a subroutine. … the subroutine parses a received certificate for items of interest, as in step 1220.” Thornton ¶ 87. From multiple devices)
in response to receiving the second indication, store, in the second set of mappings, a fourth new mapping between the digital certificate and the second computing device. (“The items of interest may be any information related to the received certificate, but might be a certificate identifier, an expiration date, in one example. The parsed information may then be recorded to an entry in the scan database, as in step 1222, optionally with other related information such as the current network address, server type, or other information” Thornton ¶ 87)

As to claim 4 and 13, Thornton in view of Cignetti discloses the machine/method/CRM of claims 1 and 10 and further discloses: 
Multiple Certificate Authorities” Thornton ¶ 126. See also Thornton ¶ 131 and Figure 11) using second access credentials thereof, (“the CA may attempt to validate the CSR as coming from a known party, for example through the use of a password or other confidential information from the customer.” Thornton ¶ 69. See also Thornton ¶¶ 105, 158 and Figure 23)
while remotely accessing the second certificate authority, execute a second discovery pattern for the second certificate authority, wherein the second discovery pattern contains second instructions for obtaining one or more additional digital certificates from the second certificate authority; (“sends the CSR to a selected certificate authority 96 for signing.” Thornton ¶ 113 request a new certificate, described in Thornton Figure 9. “After a period of time, usually at least several hours but typically not more than a few days, the CA issues the signed certificate. The issuing typically takes the form of sending the issued certificate to the administrator in an e-mail message, although other transference methods might be used equally well.” Thornton ¶ 115)
as a result of execution of the second discovery pattern, obtain, from the second certificate authority, a representation of a second digital certificate acquired by the managed network from the second certificate authority; (“After a period of time, usually at least several hours but typically not more than a few days, the CA issues the signed certificate. The issuing typically takes the form of sending the issued certificate to the administrator in an e-mail message, although other transference methods might be used equally well.” Thornton ¶ 115)
Each record identifies a certificate and a server to which the certificate resides or is installed. … Notation may also be made in certificate records for an issuing certificate authority. … Expired certificates may also be tracked in a database, if desired.” ¶ 81. See also Thornton ¶¶ 148-149, 176 and Figures 16, 40, 42, and 47)
receive, (“A certificate inventorying system may additionally include a certificate discovery tool for locating certificates in a chosen network. The discovery tool may receive as input a network address range” Thornton ¶ 85) from a second computing device disposed with the managed network, a second indication that the second digital certificate is installed on the second computing device; (“At each address iterated through, steps 1212 through 1222 are executed in a subroutine. … the subroutine parses a received certificate for items of interest, as in step 1220.” Thornton ¶ 87)
in response to receiving the second indication, store, in the second set of mappings, a fifth new mapping between the second digital certificate and the second computing device; (“The items of interest may be any information related to the received certificate, but might be a certificate identifier, an expiration date, in one example. The parsed information may then be recorded to an entry in the scan database, as in step 1222, optionally with other related information such as the current network address, server type, or other information” Thornton ¶ 87)
determine that the second digital certificate is expired or within the threshold amount of time from expiration; and (“A certificate database may be maintained to the state of certificates in a network at given times. This may be used, in one example, by an administrator to identify certificates due to expire, or certificates that have expired.” Thornton ¶ 84.)
in response to determining that the second digital certificate is expired or within the threshold amount of time from expiration, store, in the third set of mappings, a sixth new mapping between the second digital certificate and the critical (“FIG. 4 illustrates an example process 400 for notifying the customer of a renewed and held certificate that can be utilized in accordance with various embodiments. In this example, the customer is notified 402 that a new certificate is ready to be deployed, as mentioned in the process of FIG. 3. After a notification is sent, the certificate manager can monitor or otherwise determine whether a response is received with respect to the certificate. If a next time threshold or value is reached 404 with respect to the expiration of the certificate, another notification can be sent 406 to the customer.” Cignetti ¶ 30. See also Cignetti Fig. 4 and ¶ 29 discussing determination of expiration in addition to policies) status indicator. (“A certificate database may be maintained to provide information regarding the state of certificates in a network at given times. This may be used, in one example, by an administrator to identify certificates due to expire, or certificates that have expired.” Thornton ¶ 84.)

As to claims 5 and 14, Thornton in view of Cignetti discloses the machine/method/CRM of claims 1 and 10 and further discloses: 
determine, by way of scanning the third set of mappings, that the digital certificate is associated with the critical status indicator; and (“a search is made to expired certificates in a managed server group. Following detection of expiring/expired certificates…” Thornton ¶ 113. See also Thornton ¶¶ 109-110) 
in response to determining that the digital certificate is associated with the critical status indicator, (“FIG. 4 illustrates an example process 400 for notifying the customer of a renewed and held certificate that can be utilized in accordance with various embodiments. In this example, the customer is notified 402 that a new certificate is ready to be deployed, as mentioned in the process of FIG. 3. After a notification is sent, the certificate manager can monitor or otherwise determine whether a response is received with respect to the certificate. If a next time threshold or value is reached 404 with respect to the expiration of the certificate, another notification can be sent 406 to the customer.” Cignetti ¶ 30. See also Cignetti Fig. 4 and ¶ 29 discussing determination of expiration in addition to policies)
 transmit an alert to an administrative entity of the managed network, wherein the alert specifies that the digital certificate is associated with the critical status indicator. (“On a periodic basis, for example daily, weekly or monthly, a certificate database is reviewed for certificates expiring within a future period. Finding certificates in need of renewal, a notification may be sent to an administrator, which for example might be by e-mail or by a display upon login at an administrator interface.” Thornton ¶ 109)

As to claims 6 and 15, Thornton in view of Cignetti discloses the machine/method/CRM of claims 5 and 14 and further discloses: 
 a notification may be sent to an administrator, which for example might be by e-mail or by a display upon login at an administrator interface. The administrator may then select certificates to be renewed, upon which a process of certificate renewal may be initiated as described below.” Thornton ¶ 109)

As to claims 7 and 16 Thornton in view of Cignetti discloses the machine/method/CRM of claims 1 and 10 and further discloses: 
Determining, by scanning the first set of mappings, (“Finding certificates in need of renewal, a notification may be sent to an administrator, which for example might be by e-mail or by a display upon login at an administrator interface. The administrator may then select certificates to be renewed, upon which a process of certificate renewal may be initiated as described below.” Thornton ¶ 109, see also Cignetti ¶¶ 30-31 discussing notification policies.) that the first new mapping between the certificate authority and the digital certificate is associated with an entry of the policy (“A customer can also provide different deployment schedules and policies for different certificates and/or different resources, among other such options. …. A customer can also provide instructions for various types of resources or policies that indicate whether notifications are to be sent, how many or how often, etc. A customer can potentially also indicate whether renewed certificates should be held by the resources or the certificate manager before being deployed.” Cignetti ¶ 27) table; (“The data store can include several separate data tables, databases or other data storage mechanisms and media for storing data relating to a particular aspect.” Cignetti ¶ 36.)
or is about to reach its expiration time, the certificate manager in this example can automatically deploy 410 the new certificate to the appropriate resources” Cignetti ¶ 31.)
determine, by way of scanning the third set of mappings, that the digital certificate is associated with the critical status indicator; (“a search is made to detect expiring and/or expired certificates in a managed server group. Following detection of expiring/expired certificates” Thornton ¶ 113) 
in response to determining that the digital certificate is associated with the critical status indicator (Cignetti ¶¶ 30-31.), (i) remotely access the certificate authority (“and sends the CSR to a selected certificate authority 96 for signing.” Thornton ¶ 113) using the access credentials thereof, (“the CA may attempt to validate the CSR as coming from a known party, for example through the use of a password or other confidential information from the customer.” Thornton ¶ 69. See also Thornton ¶¶ 105, 158 and Figure 23) and (ii) while remotely accessing the certificate authority, renew the digital 
install, (“monitoring certificates, but also for requesting renewed certificates and installing those certificates to the enterprise.” Thornton ¶ 137) on the computing device, the digital certificate as renewed; and (“Once a certificate is received or otherwise available, it may be held pending approval or immediately installed as in the examples above.” Thornton ¶ 118. “If a new certificate is referred to or included in the notification message, the certificate is extracted in step 83 from wherever it is located. It may not be apparent which server is to be the target of the new certificate installation, and therefore a destination server is identified in step 84. The certificate may then be installed to the destination server, as in step 85.” Thornton ¶ 94. “a fresh or renewal certificate is associated to a destination network server at the time it is signed. A destination network server is therefore identified as corresponding to the received signed certificate. After a server is identified the server type is determined, in order to choose the proper method of installation.” Thornton ¶ 96)
update the third new mapping so that the digital certificate is associated with a non-critical status indicator. (“Optional step 97 may be performed to maintain a record of what certificates have been processed for renewal” Thornton ¶ 113, see Figure 9, “record certificate as being renewed.”  See also Thornton Figure 35 and ¶¶ 123, 166)


As to claims 8 and 17 Thornton in view of Cignetti discloses the machine/method/CRM of claims 1 and 10 and further discloses: 
wherein the one or more processors are disposed within a proxy server device, and wherein the proxy server device is disposed within the managed network.
(a certificate management system being the proxy device, proxying certificates. “FIG. 5 depicts components of a certificate management system providing functions as described above for a single enterprise entity.” Thornton ¶ 138.  See Thornton ¶¶ 139-140 and Figures 5 and 6. Where the cert management computer is a physical machine, Thornton ¶ 143)

As to claims 9 and 18 Thornton in view of Cignetti discloses the machine/method/CRM of claims 1 and 10 and further discloses: 
remotely probing the computing device as part of a discovery procedure; and (“A certificate inventorying system may additionally include a certificate discovery tool for locating certificates in a chosen network. The discovery tool may receive as input a network address range” Thornton ¶ 85)
obtaining a copy of the digital certificate from the computing device. (“At each address iterated through, steps 1212 through 1222 are executed in a subroutine. … the subroutine parses a received certificate for items of interest, as in step 1220.” Thornton ¶ 87)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Kuramoto et al., 2018/0034646, discloses policies defining different certificate renewal mechanisms. 
Goeringer et al., US 2020/0059372 discloses a pre-certificate expiration threshold and a certificate renewal.
Brandwine, US 10,210,510, discloses determining whether a certificate has expired or will expire within a threshold time and automatically renewing said certificate on behalf of the customer. 
Levy et al., US 2018/0262347, discloses conditioning automatic renewal of a certificate based on usage metrics and policies.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492